64 F.3d 671
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Edward Larry DODSON, Plaintiff-Appellant,v.UNITED STATES GOVERNMENT, DEPARTMENT Of the ARMY, Defendant-Appellee.
No. 95-1132.
United States Court of Appeals, Federal Circuit.
May 12, 1995.

M.D.Fla.
APPEAL REINSTATED.
ON MOTION
ORDER
RICH, Circuit Judge.


1
Edward Larry Dodson moves for reconsideration of the court's March 8, 1995 order dismissing his appeal for failure to file a brief.  Dodson submits his brief with his motion.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The motion for reconsideration is granted.  The court's March 8, 1995 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.


4
(2) The Department of the Army should compute the due date for its brief from the date of filing of this order.


5
(3) The revised official caption is reflected above.